AFFIRMED and Opinion Filed June 10, 2022




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-21-00558-CR
                              No. 05-21-00559-CR
                              No. 05-21-00560-CR

                    THOMAS JR GARCIA, III, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

             On Appeal from the 380th Judicial District Court
                           Collin County, Texas
  Trial Court Cause Nos. 380-82267-2018, 380-82268-2018, 380-81981-2019

                        MEMORANDUM OPINION

                  Before Justices Molberg, Reichek, and Garcia
                           Opinion by Justice Garcia

      Appellant Thomas Jr Garcia, III appeals three judgments adjudicating guilt

and sentencing him to terms of imprisonment. He raises one issue in which he argues

that the trial judge abused his discretion either by (1) sentencing him to prison

instead of continuing his community supervision or (2) imposing excessive

sentences. We affirm.
                                I.      Background

      In 2018, appellant was charged with two first-degree felony cases of

aggravated robbery. Pursuant to a plea bargain, the trial judge deferred findings of

guilt, placed appellant on ten years’ community supervision, and made affirmative

deadly-weapon findings.

      In 2019, appellant was charged with second-degree felony aggravated assault

with a deadly weapon. Pursuant to a plea bargain, the trial judge deferred a finding

of guilt, placed appellant on ten years’ community supervision, and made an

affirmative deadly-weapon finding.

      In 2020, the State moved to adjudicate appellant’s guilt in all three cases,

alleging that appellant had violated several terms of his community supervision. At

the consolidated hearing of the three motions, appellant pleaded true to the State’s

allegations. There was no plea agreement.

      After hearing evidence and argument, the trial judge sentenced appellant to

twelve years’ imprisonment in one aggravated-robbery case, eight years’

imprisonment in the other aggravated-robbery case, and six years’ imprisonment in

the aggravated-assault case.

                                  II.    Analysis

      In his sole issue on appeal, appellant argues that the trial judge abused his

discretion by sentencing him to prison instead of continuing his community




                                         –2–
supervision. Alternatively, appellant argues that the sentences imposed were

excessive.

      The State responds that appellant failed to preserve error in the trial court and

that the trial judge did not abuse his discretion in any event.

      We have held that an appellant must preserve in the trial court certain

challenges to his punishment, such as challenges based on the Eighth Amendment,

Castaneda v. State, 135 S.W.3d 719, 723 (Tex. App.—Dallas 2003, no pet.), and

challenges based on the objectives stated in § 1.02 of the Texas Penal Code,

Littlebird v. State, No. 05-17-00709-CR, 2018 WL 2926811, at *2 (Tex. App.—

Dallas June 7, 2018, no pet.) (mem. op., not designated for publication). But

appellant does not rely on the Eighth Amendment or on § 1.02. Instead, he argues

only that, based on the evidence, the judge’s decisions do not best serve the interests

of justice, the community, appellant, and his family. His appellate argument is

generally similar to his closing argument in the trial court.

      Assuming without deciding that appellant adequately preserved error, we

conclude that appellant has not shown an abuse of discretion.

      A trial judge has wide discretion in sentencing, and we generally will not

disturb the decision on appeal as long as (1) the sentence is within the proper range

of punishment and (2) there is some evidence upon which the trial judge could have

relied in assessing punishment. Sanchez Cabrera v. State, No. 05-20-00293-CR,

2021 WL 1996817, at *1 (Tex. App.—Dallas May 19, 2021, no pet.) (mem. op., not

                                          –3–
designated for publication) (citing Jackson v. State, 680 S.W.2d 809, 814 (Tex.

Crim. App. 1984)).

      Appellant does not dispute that his three sentences are within the statutory

ranges for his crimes. Indeed, his sentences are at the lower ends of the statutory

ranges. See TEX. PENAL CODE § 12.32(a) (sentence range for first-degree felony is

five to ninety-nine years or life); id. § 12.33(a) (sentence range for second-degree

felony is two to twenty years).

      And some evidence supports the trial judge’s decision that appellant’s conduct

warranted the prison sentences given rather than additional community supervision

or shorter sentences. As to the two robbery charges, there was evidence that appellant

drove three other people to a house where the other people beat one victim with a

firearm and shot another victim in the chest. As to the aggravated-assault charge,

there was evidence that appellant intentionally drove his car into another car,

damaging that car and causing minor injuries to a person standing next to that car.

Appellant admitted that he fled the scene even though he knew he had hit the other

car. Appellant also admitted that he previously served six months in jail in 2017 for

a felony theft offense. There was also evidence that, during his probation, appellant

missed appointments with the probation office and used marijuana.

      Appellant introduced evidence that he violated the conditions of his

community supervision because of financial difficulties, lack of transportation, and

lack of access to internet. As to the robbery charges, appellant testified that he

                                         –4–
thought he was just taking the other people to the house so that they could purchase

marijuana. As to the aggravated-assault charge, he testified that the collision was an

accident and that he tried to drive away because he was scared. He testified that he

would be successful if he were put back on probation.

      The trial judge is the sole judge of the credibility of the witnesses and the

weight to be given their testimony. James v. State, No. 05-20-00453-CR, 2022 WL

780445, at *3 (Tex. App.—Dallas Mar. 15, 2022, no pet. h.) (mem. op., not

designated for publication). Although appellant asserts that the trial judge ignored

the evidence of appellant’s circumstances and situation, nothing in the record

suggests that the judge ignored any of the evidence. Some evidence, including the

evidence about the seriousness of the crimes in question, supports the judge’s

punishment decisions. Accordingly, we conclude that the trial judge did not abuse

his discretion. See Sanchez Cabrera, 2021 WL 1996817, at *1

                                 III.   Conclusion

      We overrule appellant’s sole issue on appeal and affirm the trial court’s

judgment.




210558f.u05
210559f.u05                                /Dennise Garcia//
210560f.u05                                DENNISE GARCIA
Do Not Publish                             JUSTICE
TEX. R. APP. P. 47.2(b)


                                         –5–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

THOMAS JR GARCIA, III,                       On Appeal from the 380th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 380-82267-
No. 05-21-00558-CR          V.               2018.
                                             Opinion delivered by Justice Garcia.
THE STATE OF TEXAS, Appellee                 Justices Molberg and Reichek
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 10th day of June, 2022.




                                       –6–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

THOMAS JR GARCIA, III,                       On Appeal from the 380th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 380-82268-
No. 05-21-00559-CR          V.               2018.
                                             Opinion delivered by Justice Garcia.
THE STATE OF TEXAS, Appellee                 Justices Molberg and Reichek
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 10th day of June, 2022.




                                       –7–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

THOMAS JR GARCIA, III,                       On Appeal from the 380th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 380-81981-
No. 05-21-00560-CR          V.               2019.
                                             Opinion delivered by Justice Garcia.
THE STATE OF TEXAS, Appellee                 Justices Molberg and Reichek
                                             participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 10th day of June, 2022.




                                       –8–